Citation Nr: 1027863	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-
Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to November 
1990, with various fifteen day periods of active duty for 
training (ACDUTRA) and period of inactive duty for training 
(INACDUTRA), with the Army National Guard.  Some of the ACDUTRA 
and INACDUTRA occurred in the Summer of 2001 and 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2009, the Board issued a decision on the issues on appeal.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2010, the 
parties to the appeal filed a Joint Motion asking the Court to 
vacate and remand that part of the Board's decision that denied 
service connection for a psychiatric disorder.  In a March 2010 
Order, the Court granted the motion and vacated the issue of 
service connection for a psychiatric disorder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion, the parties to the appeal agreed that the 
Board erred by: (1) failing to fully consider and weigh the 
evidence of record, and in particular a July 2002 letter from 
Captain John Davis (Army National Guard), in which it was 
suggested that the stress of training was "too much for [the 
Veteran] to bear; and (2) by failing to provide a medical 
examination and opinion addressing whether the Veteran's pre-
existing psychiatric disorder was aggravated by his periods of 
ACDUTRA.  

The Board notes, in this respect, that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, it is the Veteran's contention that his pre-
existing psychological disorder was aggravated by his various 
periods of ACDUTRA in 2001 and 2002.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a). ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).

Service connection may potentially be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing ACDUTRA. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
The evidentiary presumptions of soundness at entrance and 
aggravation in service where the underlying disability underwent 
an increase in severity do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA, as is the 
claim in this appeal. See Paulson v. Brown, 7 Vet. App. 466, 470-
71 (1995); McManaway v. West, 13 Vet. App. 60, 67.

Here, the earliest evidence pertaining to the presence of a 
psychiatric disorder is a medical history given by the Veteran in 
April 2000 in connection with his status as a Member of the 
National Guard which reflects that he said that he had nerve 
problems ever since he had been beaten up at a club one night and 
eight guys kicked him and knocked his tooth out. He stated that 
he did not like being around people and got nervous and paranoid.

VA mental treatment notes dated from April 2001 to November 2001 
indicated that the Veteran again reported complaints of bad 
nerves and depression.  Diagnoses of depression with psychotic 
features and anxiety were provided at that time.  

In a January 2002 letter addressed "[t]o whomever it may 
concern," the Veteran stated that he thought the "military muss 
my mind up" and that his nerves starting getting bad when he 
entered the Army National Guard.  

In a January 2002 memorandum, Captain John Davis of the Georgia 
Army National Guard, requested that Veteran undergo a mental 
examination to determine whether he was fit for duty.  He stated 
that, while under his command, the Veteran had exhibited signs 
that led him to believe that he was a danger to himself and 
others.  Notably, Captain Davis stated that he feared that the 
"stress imposed on [the Veteran] during periods of high-temp 
training might be too much for him to bear, and a resulting 
injury to either himself or others is likely."  Captain Davis 
recommended that the Veteran be "seriously considered for 
discharge due to mental instability."  

Several days later, while on ACDUTRA, the Veteran was admitted to 
the Winn Army Community Hospital for a psychological evaluation.  
Subsequent to the evaluation, he was recommended for 
administrative discharge based upon a diagnosis of mild 
schizoaffective disorder.  A Statement of Medical Examination and 
Duty Status dated in July 2002 indicate that the psychiatric 
disorder was not LOD [incurred in the line of duty] and was pre-
existing.

Based on the above, there is competent evidence of a current 
psychological disability; evidence establishing that an event, 
injury, or disease occurred in service; and, as based on Captain 
Davis' July 2002 letter, an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service (ACDUTRA).  However, there 
is insufficient competent medical evidence on file for the VA to 
make a decision with respect to aggravation of a pre-existing 
psychological disability.   

As such, as all the criteria under McClendon are met, and as 
requested by both the parties to the appeal and the Veteran's 
current service representative, the Board must remand this matter 
to the RO, via the AMC, for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Schedule the Veteran for an examination to 
evaluate his psychiatric disorder.  All 
indicated tests should be conducted and a 
complete copy of this remand as well as the 
claims file must be made available to the 
examiner for review and comment.  The 
examiner should discuss review of relevant 
records, including all available Army 
National Guard records, as well as current VA 
treatment records.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's pre-existing 
psychological disorder (diagnosed as 
depression with psychotic features and 
anxiety, and mild schizoaffective disorder) 
was aggravated (i.e., a permanent increase in 
severity) during his periods of ACDUTRA in 
2001 and 2002.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare- ups of 
symptomatology.

2. After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


